KRAMER LEVIN NAFTALIS & FRANKEL LLP Exhibit (i)(2) February 25, 2013 North American Government Bond Fund, Inc. 666 Fifth Avenue, 11th Floor New York, NY 10103 Re: North American Government Bond Fund, Inc. Post-Effective Amendment No. 31 File No. 33-53598; ICA No. 811-7292 Gentlemen: We hereby consent to the reference of our firm as Counsel in this Post-Effective Amendment No. 31 to Registration Statement No. 33-53598 on Form N-1A. Very truly yours, /s/ Kramer Levin Naftalis & Frankel LLP Kramer Levin Naftalis & Frankel LLP
